*620on motion for rehearing
MORRISON, Judge.
Appellant again forcefully contends that the testimony of the accomplice witness was not corroborated, and we have reexamined the record in the light of this contention. The injured party Estabrooks and the witness Vornkahl identified the appellant as one of the men in the pick-up who gave him the “ride” to the scene of the robbery. Even though, because of darkness, Estabrooks was unable to identify the one who actually pointed the gun at him at the time the property was taken from his person, we think the evidence is clear that appellant participated in the robbery as a principal.
It will be noted that the court instructed the jury not to consider a portion of the attorney’s argument objected to, and no further request to the court appears to have been made. For the appellant to here complain, he must show that he called upon the trial court to act and that the court failed to respond.
Appellant’s motion for rehearing is overruled.